Title: From John Adams to Josiah Quincy Jr., 18 September 1774
From: Adams, John
To: Quincy, Josiah Jr.


     
      Dr Sir
      Philadelphia Septr. 18. 1774
     
     I am to acknowledge the Receipt of your kind Letter, and to thank you for it, and then Seal my Letter.
     Business, Ceremony, Visits and a thousand &cas. take up my Time so entirely that I can scarce find half enough for Sleep.
     I have Spoken to several Gentlemen concerning you and Shall to more. I wish you a prosperous Voyage and much of the exalted Pleasure of serving your Country.
     You are surrounded with active scenes in our Province at Present: We are not idle here. But how long it will be before the World will know our Meditations I cant Say.
     Our Country is in the Post of Honour, and of Danger and she behaves in Character. The Congress is sensible of it, and will Act in Character too, I hope and believe.
     
      Adieu,
      John Adams
     
    